Exhibit 10.13 Schedule 3.1.5 Payment Schedule The following table is an illustrative example of the payment schedule assuming the Closing Date is between July 1, 2011 and July 31, 2011, and assuming that the first (1st) day of each month is a Business Day. In the event such first (1st) day of any month in the table below, is not a Business Day, the first day after such date which is a Business Day, will be the payment date for such month. Payment Date Amount of Purchase Price Aggregate Purchase Price to be paid as of such date Closing Date 01/09/2011 01/10/2011 01/11/2011 01/12/2011 01/01/2012 01/02/2012 01/03/2012 01/04/2012 01/05/2012 01/06/2012 01/07/2012 01/08/2012 01/09/2012 01/10/2012 01/11/2012 01/12/2012 01/01/2013 01/02/2013 01/03/2013 01/04/2013 01/05/2013 01/06/2013 01/07/2013 01/08/2013 01/09/2013 01/10/2013 01/11/2013 01/12/2013 01/01/2014 01/02/2014 01/03/2014 01/04/2014 01/05/2014 01/06/2014
